Case: 20-60011     Document: 00515924178         Page: 1     Date Filed: 07/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     July 2, 2021
                                  No. 20-60011
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   Rosa Luz Rivera-Fiallos,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 836 449


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Rosa Luz Rivera-Fiallos, a native and citizen of Honduras, petitions
   for review of an order by the Board of Immigration Appeals (BIA) dismissing
   her appeal from an immigration judge’s denial of her motion to reopen and
   rescind her in absentia order of removal. Rivera-Fiallos argues that she is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60011       Document: 00515924178            Page: 2      Date Filed: 07/02/2021




                                      No. 20-60011


   entitled to reopening and rescission of her order of removal because, as she
   attested in her affidavit, she did not receive notice of her removal
   proceedings. Because she does not challenge the BIA’s determination that
   she was not a minor when she entered the United States and that the notice
   to appear was not defective, she has abandoned review of those issues. See
   Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
            We review the denial of a motion to reopen under a highly deferential
   abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir.
   2017).    An in absentia order of removal may be rescinded if an alien
   demonstrates that she did not receive notice of the hearing. 8 U.S.C.
   § 1229a(b)(5)(C)(ii).
            While a motion to reopen focuses on whether the alien actually
   received the necessary notice and not whether the notice was properly
   mailed, there is a presumption of effective service when a notice of hearing is
   sent by regular mail. Nunez v. Sessions, 882 F.3d 499, 506 (5th Cir. 2018). In
   determining whether this presumption is rebutted, “‘all relevant evidence,’
   both direct and circumstantial, should be considered.” Navarrete-Lopez v.
   Barr, 919 F.3d 951, 954 (5th Cir. 2019) (quoting Matter of M-R-A-, 24 I. & N.
   Dec. 665, 674-75 (BIA 2008)). Because the BIA properly considered the
   totality of the circumstances in determining that Rivera-Fiallos failed to rebut
   the presumption of receipt, the BIA did not abuse its discretion in upholding
   the denial of the motion to reopen. See Mauricio-Benitez v. Sessions, 908 F.3d
   144, 150-51 (5th Cir. 2018).
            Accordingly,   the    petition   for     review   is   DENIED.       The
   Government’s motion for summary disposition, which is docketed as a
   motion for summary affirmance, is DENIED as moot.




                                             2